Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The specification lacks paragraphs numbering or identification in formating.  
Appropriate correction is required.

Claim Objections
Claims 1, 5-6, 14-15, 21-26, and 32-33 are objected to because of the following informalities: 
In claims: 1, 5-6, 14-15, 21-26 and 32-33 (CRMs) should be (CRM).
In claim 6: GUI (graphic user interface) should be graphic user interface (GUI).
In claim 26: dedicated computing device can prevent should be “dedicated computing device prevents”
Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

a computing module for processing digital data in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, 14-15, 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 1, 27 and 32 recites the limitation:
“the type” in “ the type of processor command”.
“said parameters” in “said parameters selected from a group”.
“the specific” in “the specific computer process”.
Claims 21 and 28 recite the limitation:
“the identity” and “the specific” in the identity of the specific human user.
Claims 22 and 29 recite the limitation:
“the pauses” in “the pauses between said data entry”.
Claim 27 recites the limitation:  
“said CRM” in “said CRM and processes data”.
Claim 32 recites the limitation:  
“second said CRM” in “an emulator module comprising a second said CRM”.
“said an operating system” in “an operating system different than said an operating system”.
There are insufficient antecedent bases for these limitation in the claim.

Regarding claim 1, the phrase “e.g.,” or "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claims 1, 27 and 32 recites “selected from a group comprising” in “the aid parameters selected from a group comprising the specific computer process that called said process or command” appears to claim in a markush claim format. However, it failed to recite a list of alternatively useable members in a closed group and therefore it is rendering the claims ambiguous and indefinite. A "Markush" claim recites a list of alternatively useable members. The listing of specified alternatives within a Markush claim is referred to as a Markush group or Markush grouping.  Claim language defined by a markush grouping requires selection from a closed group "consisting of" the alternative members.

Claim 27 is directed to or calls for a method claim for preventing a protected computing device from executing unauthorized processor commands, however, the claimed limitations lack or failed to recite a positively recited active steps or actions to be performed for claim 27 to be a method claim, and therefor rending the claim indefinite and ambiguous. 

Claims 5-6, 14-15, 30-31 are also rejected for indefiniteness for failing to remedy the above claim deficiencies.  

Relevant Prior Arts.
No prior art rejection has been provided in the current Office Action. However, the following prior art made of record are relevant to claimed invention and to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.
Johnson et al. (US 20090292924) provides mechanism for detecting human presence using authenticated input activity. The mechanism enables authentication of service transactions 
SMITH et al. (US 8914895 B1) discloses using keyboard as a biometric authentication devices. It provides a controller of a computing device for receiving data from a keyboard indicative of various physical characteristics of the manner in which a person operates the keys of the keyboard and employs that data in determining whether that person is an authorized user of the computing device. The controller compares the data received from the keyboard with the pattern data comprising previously stored physical characteristics of the manner in which one or more authorized users of the computing device operate the keyboard. The controller then signals one or more other portions of the computing device with this determination, thereby enabling the computing device to either allow or deny access to an application and/or data.
Kitchens et al. (US 20060242424) Discusses Identity Authentication Based On Keystroke Latencies Using A Genetic Adaptive Neural Network. It discloses a neural network model for all users of a system. With a universal model, the system could be able to not only catch an imposter, 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TECHANE GERGISO/Primary Examiner, Art Unit 2494